Citation Nr: 0123792	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96- 09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder secondary to service-connected low back disorder.

2.  Entitlement to an increased evaluation for low back 
disorder, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1995 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).

This case was previously before the Board in February 1999 
and remanded for additional development and adjudication.

The Board notes that throughout the appeal, the veteran 
alleges that her service-connected back disorder prevents her 
from being able to work.  In the instant case, the Board 
notes that the veteran has 1) submitted evidence of a medical 
disability involving her service-connected back, 2) made a 
claim for the highest rating possible and 3) submitted 
evidence pertaining to her inability to work at certain 
positions.  Given such, the Board finds that the requirement 
in 38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied.  Accordingly, VA must 
consider whether the veteran is entitled to a total 
disability based upon individual unemployability (TDIU).  See 
Roberson v. Principi, , 251 F.3d 1378 (2001), VAOPGCPREC 12-
2001.  The Board observes that the RO has not adjudicated 
this issue.  It would prejudice the veteran if the Board were 
to adjudicate this aspect of the claim in the first instance.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Thus, the claim for 
a TDIU rating is referred to the RO for appropriate 
adjudicative action.



FINDINGS OF FACT

1.  There is no etiological relationship between the 
veteran's cervical spine disability and her service-connected 
low back disorder.

2.  The veteran's low back disability is productive of 
significant limitation of motion, muscle spasms, radiating 
pain and tenderness of the sciatic notch on the left; 
however, there is no evidence of pronounced intervertebral 
disc syndrome, and the veteran has no history of a fracture 
in this spinal area.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not proximately due to or 
the result of the service-connected low back disability.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.310(a) (2000).

2.  The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Codes 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from July 1984 to 
June 1991.  Her service medical records are negative for any 
complaints or diagnosis of a cervical spine disorder. 
However, her service medical records show that she was 
treated for back pain which radiated into the right lower 
extremity.

In an October 1991 rating decision, service connection was 
established for mechanical low back pain with sacroiliac 
joint dysfunction and a 20 percent evaluation was assigned.  
The basis of the grant of service connection were that 
service medical records showed that the veteran sustained a 
back injury in March 1989 while doing physical training and a 
September 1991 VA examination, which showed a diagnosis of 
low back syndrome.

In June 1994, the veteran submitted an informal claim for 
service connection for a cervical spine disorder secondary to 
her service-connected low back disorder.  In support of the 
claim she submitted VA outpatient treatment records dated 
from June 1993 to June 1994.  These reports primarily show 
evaluation and treatment for a low back disorder. 

On VA examination in August 1994, the examiner noted the 
veteran's history of low back injury in service and one 
steroidal epidural injection in 1990 for left leg numbness 
and weakness.  At the time of the examination, the veteran 
was noted to limp and ambulate with a cane.  The veteran 
stated she had complaints of neck pain since 1984 with no 
history of injury.  She related that the pain was located in 
the back of the neck down into both shoulders, especially to 
the left.  Examination of the neck revealed spasm of the 
paracervical muscles.  Range of motion was full with the 
exception of the hyperextension, which produced some pain.  
Examination of the upper extremities showed no sensory 
deficit and deep tendon reflexes were equal and symmetrical.  

Examination of the back revealed no postural abnormalities or 
deformities.  Range of motion showed some limitation of 
motion on forward flexion.  Backward extension was normal, as 
was lateral flexion bilaterally.  The only evidence of pain 
was on positive straight leg raising bilaterally.  There was 
no evidence of neurologic involvement.  The veteran 
complained that she could not work because she was unable to 
stand for prolonged periods.  The diagnoses were degenerative 
joint disease of the spine and low back pain syndrome.  

In July 1996, the veteran was hospitalized with cervical 
arthritis and pain radiating down the upper extremities, 
right greater than left, and L4-5 disc abnormalities.  
Physical examination was largely unremarkable.  The neck was 
supple with good range of motion, chin to shoulders and chin 
to chest.  Bilateral upper extremity sensation was intact to 
light touch over the radial, ulnar, and medial nerve 
distribution.  Triceps, biceps, wrist extensors and 
intrinsics were 5/5 and symmetric.  There was no pronator 
drift and deep tendon reflexes were 2+ for the biceps, 
triceps and brachioradialis bilaterally.  The veteran had 
normal gait and good toe and heel walking.  Romberg was 
negative.  Strength of the hamstrings, quadriceps, extensor 
hallucis longus was bilaterally, symmetric.  During the 
hospital course, there were no neurological findings or 
weakness despite complaints of headaches, lower extremity 
weakness and diffuse myalgia.  

Other VA outpatient treatment records include an MRI of the 
lumbar spine, which showed disc bulge at the level L4-5 with 
minimal spinal canal stenosis.  There were tarlov cysts of 
the right S2 nerve root about two centimeters in diameter and 
of the left S3 nerve root less than 1 centimeter in diameter.  
A July 1996 lumbar myelogram and CT scan showed asymmetric 
disc bulge versus small left lateral disc herniation at L5-4, 
resulting in narrowing of the left neural foramen.  Moderate 
spinal stenosis at L4-5 as a result of disc bulge and facet 
arthropathy and multiple root sleeve cysts were also shown.

In an August 1996 rating decision the evaluation for the 
veteran's service-connected low back disability was increased 
from 20 percent to 40 percent.  The 40 percent rating was 
assigned under 5295-5293.

The veteran presented testimony at a RO hearing in September 
1996 about the onset of and the severity of her claimed 
disabilities.  She testified as to the facts surrounding her 
inservice injury and her subsequent post-service treatment.  
The veteran also testified as to her current condition and 
disabilities.

An October 1996 MRI of the cervical spine showed degenerative 
disc disease with bilateral uncovertebral osteophytes at C5-
6.  A broad-based posterior osteophyte was present with 
moderate anal stenosis at that level.  The foramina were 
patent but slightly encroached on the inferiorly bilaterally; 
broad-based disc bulge osteophyte complex at C4-5 with mild 
to moderate canal stenosis.  And focal central osteophyte at 
C3-4 which effaced the midline ventral thecal sac at that 
level but there was no evidence of significant canal stenosis 

On VA examination in September 1997, the veteran complained 
of having aching low back pain since an injury in service.  
The pain radiated into both buttocks, knees and feet.  She 
described the pain as burning and tingling with stocking-
glove paresthesias over both lower extremities uniformly 
distributed throughout all dermatome on both feet.  She 
subsequently developed cervical spine pain and now has pain 
in her occiput and down her neck with radiation into both 
arms, right greater than left.  She reported paresthesias in 
a stocking-glove distribution involving uniformly across all 
dermatomes of both upper extremities.  She has not worked 
since her discharge from service.  

Her baseline gait was to walk with a cane in her right hand.  
However, she was capable of a normal appearing, well-balanced 
gait using no cane.  She was able to heel and toe walk, but 
complained of pain under her fifth metatarsal heads 
bilaterally.  Motor testing was 5/5 in all groups of both 
lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical at both knees and both ankles.  Lasegue and 
bowstring testing gave low back and thigh pulling at 90 
degrees, but otherwise were negative for signs of root 
tension.  There was no paraspinous spasm palpable anywhere on 
her neck or back.  Range of motion of the lumbar spine showed 
forward flexion to 40 degrees and backward extension to 30 
degrees.  Lateral flexion was 45 degrees bilaterally and 
rotation was 70 degrees bilaterally.  She complained of pain 
with every motion.

Symmetrical and normal shoulder range of motion bilaterally 
at 160 degrees forward elevation, 150 degrees abduction, 50 
degrees external rotation, internal rotation to T9.  
Symmetrical and normal range of motion of both elbows and 
wrists.  Motor function was 5/5 in all groups of both upper 
extremities.  Range of motion of the cervical spine showed 
forward flexion to 60 degrees, extension to 30 degrees, 
lateral flexion was 45 degrees bilaterally and rotation was 
70 degrees bilaterally.

The veteran had diffuse tenderness over her trapezius 
bilaterally as well as down thoracic and lumbar paraspinous 
muscles.  Light touch was intact over both hands.  Reflexes 
were symmetrical in both upper extremities at 2+ biceps 1+ 
brachioradialis and 2+ triceps.  X-rays of the cervical spine 
showed mild diffuse neuro-foraminal narrowing bilateral with 
anterior osteophyte formation on C6 with no loss of disc 
height.  She had lumbarization of S1 and loss of lumbar 
lordosis.  There was miniscule anterior osteophyte on the 
inferior end plate of L4.  There was some increased sclerosis 
in the facet joint of L5-6.  

The diagnoses were chronic myofascial neck and back pain with 
no objective findings supporting a specific diagnosis and 
historical suggestion of cervical radiculopathy with some 
neuroforaminal narrowing on cervical spine films but no 
objective evidence of actual root compression.  The examiner 
concluded that with regard to cervical spine arthritis the 
veteran had minimal osteophyte formation but that it was not 
significant with regard to neurologic compression based on 
electrodiagnostic studies and physical examination.  The 
examiner further concluded that the above findings were 
clearly not related in any way whatsoever to low back pain.  
The examiner specifically stated that he could find no 
specific anatomic pathology, which he could attribute to any 
service-connected etiology.  Moreover the examiner could find 
no indication of conditions which had been aggravated as a 
result of service connected disability.  

On VA examination in June 1999, the veteran reported a 
history of neck pain vaguely present while on active duty, 
which seemed to be related to lifting, wearing helmets and 
those other activities she carried out in her line of duty 
such as bending over doing paperwork.  When asked about 
injuries she recounted the injury previously reported for her 
lower back and stated that although her injury was primarily 
to her lower back she felt that she injured her neck as well.  
She stated that she was hospitalized for over a year and that 
her primary activities were related to physical therapy and 
swimming exercises.  She reported two epidural steroid 
injections during this time, as well as therapy for her neck 
and back during the time in the hospital.  Currently she was 
in an outpatient therapy program for her lower back.

When describing her complaints she reported that her neck 
hurts from the time she gets up in the morning until she goes 
to bed.  The pain was generally an 8 on a scale of 1 to 10.  
At times it was a 10 and on rare occasions as low as 5.  
Other times she has a hot burning tingling sensation in the 
back of her neck.  In general, the right and left side have 
been about the same although the right side was a little 
worse than the left at the current time.  The pain was 
aggravated by running the sweeper, washing big pots and 
carrying groceries weighing more than 5 pounds.  She has some 
relief with both heat and ice.  She reported a cervical spine 
block at the suggestion of an orthopedic surgeon, without 
much improvement.  In the cervical spine spasm was more 
prominent on the left paracervical and left nuchae.  Also at 
the medial border of the trapezius several trigger points 
were found.  Range of motion studies of the cervical spine 
with pain revealed 35 degrees of flexion, extension to 40 
degrees.  Side tilt was to 35 degrees on the right and 25 
degrees on the left, rotation to the right was 70 degrees and 
to the left was 55 degrees.  The examiner stated that the 
normal range of motion of cervical spine flexion was to 65 
degrees, cervical extension to 65 degrees, bilateral side 
tilt to 40 degrees, bilateral rotation to 90 degrees. 

With regard to her lower back the pain was generally an 8 on 
a 1-10 scale.  She was told that she had a herniated disc at 
L4-5 or L3-4, a curvature of her back and possible spinal 
stenosis.  The pain was aggravated by sitting, twisting, 
bending or getting up from a squatting position.  She was 
most comfortable lying flat on the floor and most 
uncomfortable sitting without a support behind her back.  She 
generally ambulated with a cane because of difficulty with 
her knees.  She stated that using her arms for activities 
increased the neck pain down to the lower back.  However if 
she was bending or running the sweeper the lower back started 
and spread upward to the neck.  Standing started the pain in 
her lower back in a similar fashion.  Lifting pots caused 
neck pain that radiated to her back.  She used a cane in her 
left hand but there was no preferential side for utilizing 
the cane since she switched from side to side at times and 
was able to walk about the room without the cane.  She 
demonstrated mild to moderate difficulty standing from a 
sitting position.  She had difficulty to a greater degree 
when getting up from a supine position on the examination 
table.  In a standing position no specific scoliosis was seen 
grossly although this had been reported at times in her 
radiographic examinations.  She had a moderate forward head 
posture resulting in an increase in kyphosis of the upper 
back.  Palpation revealed mild spasm bilateral in the 
paralumbar muscle, left more than right.  Range of motion of 
the lumbar spine showed flexion to 70 degrees and with pain 
to 50 degrees.  With and without pain, the veteran had 
extension to 25 degrees, lateral bending to the right to 20 
degrees, lateral bending to the left to 25 degrees and 
rotation to 20 degrees, bilaterally.  

Neurological evaluation revealed breakaway weakness of upper 
and lower extremities.  Reflexes were symmetrical and there 
were no specific reflex abnormalities with the general range 
being 2+/4.  Strength was 4 to 4+ again without specific 
myotome pattern after allowance was made for the tendency to 
"break" her resistance.  Sensory testing was unreliable and 
therefore not recorded on this occasion.  There was no 
specific dermatome pattern.  Straight leg raising, supine and 
sitting produced lower back pain but no true sciatic 
distribution pain at any level on either side.  The examiner 
referred to previous EMG report of the upper extremities from 
an MRI report and a myelogram/CT scan of the lumbar spine all 
from 1996.  The diagnosis was acquired cervical and lumbar 
spinal stenosis as a result of disc bulges and herniations 
coupled with degenerative and traumatic arthropathy.  

The examiner concluded that despite careful review of the 
veteran claims file, there is no indication that there was 
any treatment rendered for the cervical spine during active 
duty and no recorded notes concerning complaints of cervical 
spine pain prior to discharge from active duty.  However, the 
examiner stated that types of findings noted on MRI and CT 
myelography were typical of those found after trauma.  The 
examiner also indicated that if there were no other trauma 
besides that which resulted in the injury to the lumbar 
spine, then it must be concluded that there was trauma to the 
cervical spine at the same time.  The lower back was the 
primary concern at that time and therefore was that which was 
recorded.  The examiner noted that the type of lifting injury 
that the veteran described would be the type that could 
result in a back and or neck injury.  

The examiner further concluded that since there was nothing 
in the record to indicate complaints and or findings 
consistent with a cervical spine injury, for the intent of 
this examination, the cervical spine symptoms and signs must 
be considered separate from the lumbar spine findings and 
could not be linked to the service-related injury.  In regard 
to the specific question of whether the veteran's cervical 
spine disorder was aggravated by her service connected low 
back disorder, the examiner stated that since the spinal 
muscles were interconnected, pain in the lower back could 
produce pain as far up as the cervical spine if the lower 
back pain were severe enough to cause severe and persistent 
muscle spasm.  The examiner noted that with the known 
cervical spine pathology as corroborated by MRI and EMG this 
was even more likely.  However, the examiner stated that the 
cervical spine pathology in and of itself was sufficient to 
cause severe pain and in turn could be aggravating the lower 
back.  As a result, the examiner concluded that the lower 
back was not significantly aggravating the cervical spine and 
was not the cause of the documented pathology noted on the 
studies mentioned.  

The examiner stated that with respect to the lower back, the 
loss of motion would be considered moderate in degree.  There 
was evidence of muscle spasm on this examination that 
indicated that in fact there were times when the disc 
syndrome produced severe dysfunction of the lower back and 
would limit the veteran's ability to tolerate employment, 
particularly full time.  Regarding employability, the 
examiner stated that the limitation produced by the lower 
back pathology would be markedly increased by the cervical 
spine pathology and therefore the veteran would not be 
employable even in a sedentary position that required full 
time or even reliable intermittent employment.  She has 
episodes of pain that would cause considerable difficulty 
with reliability in reporting for work.  The examiner 
concluded that the veteran would be limited to sedentary work 
and this would be further limited by difficulty with 
activities requiring use of the arms or sitting with the head 
bent for long periods of time such as secretarial or 
receptionist duties.  

An MRI of the lumbar spine dated in April 2000 showed minimal 
degenerative changes.  There was no evidence of fracture or 
dislocation.  The alignment was normal and there was no 
evidence of spondylosis or spondylolisthesis.  

VA outpatient treatment records dated from 1991 to 2000 
primarily show treatment for multiple unrelated disorders as 
well as physical therapy for lumbar spine and cervical spine 
pain.  Of significance are entries dated for early 1999 which 
show the veteran was treated for exacerbations of low back 
pain in January and February.  A February 1999 MRI of the 
lumbar spine showed moderate spinal canal stenosis secondary 
to a broad-based asymmetrical disc bulge to the left with 
short pedicles at the L4-5 level.  A small annular tear was 
also noted at this level.  An entry dated in May 1999 
includes an opinion from a VA examiner that the veteran was 
employable on the condition that her job did not require her 
to lift weights or stand or sit for prolonged periods.  

In April 2000, the veteran was evaluated for an exacerbation 
of severe low back pain after bending.  There was no numbness 
or new leg weakness and no problems with urination.  On 
examination the veteran had muscle spasm in the left 
paravertebral area.  Straight leg raising was to about 60 
degrees and caused low back pain.  She had good motor power 
on her feet.  Deep tendon reflexes were 2+ bilaterally and 
sensation was intact.  The clinical impression was lumbago 
due to muscle spasm.  

The most recent entry dated in June 2000 shows the veteran 
was again treated for an exacerbation of back pain.  After 
bending over doing housework she experienced an acute onset 
of low back pain.  The pain radiated to her left buttock and 
foot.  Examination of her gait revealed tandem toe and heel 
walking which were all within normal limits.  She was able to 
rise from a chair without difficulty.  Motor examination 
revealed 5/5 motor strength to her bilateral quads, tibialis 
anterior, gastrocnemius soleus complex and mild weakness at 
4/5 of the left extensor hallucis longus was 5/5.  Sensory 
examination was within normal limits.  Deep tendon reflexes 
were 1 to 2+ and symmetric bilaterally.  She had down-going 
toes bilaterally and no clonus.  The examiner noted the 
veteran had degenerative disc disease with resultant mild 
radiculopathy symptoms on the left side.  The examiner 
further noted that the natural history was for it to wax and 
wane and that there was no surgical indication and no 
specific follow-up was necessary.

On VA examination in December 2000, the examiner noted the 
veteran's history of having a low back injury in service.  
Her primary complaints were of lumbar pain radiating to both 
buttocks and down both legs, occasionally leading to 
paresthesia in the thighs.  She stated that in 1989 she had 
the onset of cervical discomfort occurring with bending the 
head and that this has persisted to this day.  This 
discomfort involved her entire neck and was is aggravated by 
bending and lifting with her arms.  She stated that she had 
pain, weakness, stiffness, fatigability and lack of endurance 
in her lumbar spine as well as her cervical spine.  The only 
medication she takes for her discomfort is extra-strength 
Tylenol.  She was recently seen for her lumbar discomfort in 
April 2000 and diagnosed with lumbar spine degenerative joint 
disease.  She underwent physical therapy three times a week 
for four weeks with no improvement in symptoms.  She 
indicated sher has had no surgery or any other injuries.  The 
veteran had not been employed since leaving the military and 
stated that she is unable to work due to her neck and low 
back pain.

The veteran reported that flare-ups of the lumbar pain 
occurred approximately once a week and were precipitated by 
lifting and bending and alleviated by rest and medication.  
Flare-ups in the lumbar spine resulted in about 30 percent 
limitation of motion of the lumbar spine.  Flare-ups in the 
neck occurred often with the lifting of the arms once every 
other week and were alleviated with rest and medication.  
Flare-ups in the neck result in approximately 10-20 percent 
limitation of range of motion of the neck.  Both flare-ups 
were described as being of moderate severity. 

She stated that prolonged periods of standing resulted in 
severe pain in her low back as well as pain in the neck.  She 
also stated that she had back pain and neck pain with sitting 
and bending her neck.  Examination of the neck revealed no 
abnormalities.  There was no muscle spasm and no tenderness.  
There was no evidence of painful motion of the neck and no 
objective evidence of painful motion, spasm, weakness or 
tenderness of the neck.  

There were no postural abnormalities or fixed deformities of 
the back.  Musculature of the back was normal and the lumbar 
spine revealed no abnormalities.  There was no tenderness and 
no obvious painful motion.  Neurological examination revealed 
tenderness of the sciatic notch on the left and right side.  
Deep tendon reflexes were normal.  Gait was normal and 
strength was 5/5 throughout.  Sensory examination was normal.  
Physical therapy undertaken at the request of the VA examiner 
revealed a range of motion of the lumbar spine which included 
forward flexion to 70 degrees, extension to 25 degrees, 
lateral flexion to 20 degrees bilaterally and rotation to 30 
degrees bilaterally.  MRI of the spine showed supernumerary 
lumbar vertebra due to lumbarization of S1; degenerative disc 
disease at L4-L5, L5-S1 and S1-S2; borderline to mild central 
spinal stenosis at L5-S1 due to bulging of the disc annulus, 
and sizable axillary pouch cyst of the right sacral spinal 
canal.  The diagnoses were degenerative joint disease of the 
lumbar spine, sciatica, chronic lumbar sprain and chronic 
cervical spine sprain.  

The examiner concluded that there was no evidence to suggest 
that the low back discomfort was in anyway related to the 
veteran's neck discomfort.  The examiner stated that these 
were two independent entities with no connection space or 
time.  The veteran did have persistent symptoms in the neck 
compatible with a chronic sprain and strain of the neck as 
well as persistent symptoms in the lumbar spine compatible 
with sciatica, degenerative joint disease of the lumbar spine 
and chronic lumbar sprain.  The examiner reported that the 
veteran's lumbar pain does impair her functionality in the 
workplace and at home to a moderate degree.  the examiner 
indicated that standing or sitting for long periods of time 
resulted in moderate to severe pain of the low back, and that 
such would impair her ability to work in any unrestricted 
work environment on a full-time basis.  

Analysis

Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The basic elements for establishing service 
connection have remained unchanged.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous medical records in the file.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of her claim.  The veteran has been afforded a 
personal hearing, as well as VA examinations, which included 
relevant medical opinions.  With regard to the adequacy of 
the examinations, the Board notes that the reports of 
examination reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  Further, and 
also pursuant to the 1999 Board remand, the RO collected all 
medical records from VA Medical Centers identified by the 
veteran.  The Board does not know of any additional relevant 
evidence, which is available.  In short, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify the veteran of the evidence needed to 
substantiate her claims, and the Board will proceed with 
appellate disposition on the merits.

I.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 38 
C.F.R. § 3.310(a) (2000).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a service-connected disorder by a service- 
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's contention is that she has a cervical spine 
disorder as a result of her service-connected lumbar spine 
disorder.  A review of the veteran's service medical records 
are negative for any complaints or diagnosis of a cervical 
spine disorder.  The first indication of the veteran having a 
cervical spine disorder was on VA examination in 1994.  The 
veteran does not contend and the evidence does not show that 
her postservice cervical spine disorder was incurred in 
service.  The veteran is currently service connected for 
mechanical low back pain with sacroiliac joint dysfunction.  
She is assigned a 40 percent rating under codes 5295, 
lumbosacral strain, and code 5293, intervertebral disc 
syndrome.

While post-service medical evidence shows longstanding 
complaints and treatment for cervical spine pain, it does not 
provide any indication that it is etiologically related to 
the service-connected low back disorder.  In fact, every VA 
medical profession who has reviewed the evidence of record 
has concluded that there is no causal relationship between 
the veteran's current cervical spine disorder and her 
service-connected low back disorder.  The VA examiner in 
September 1997 concluded that the cervical spine disorder was 
clearly not related in any way whatsoever to low back pain 
and that there was no specific anatomic pathology, which 
could be attributed to any service-connected etiology.  

After initially reviewing the veteran's appeal, the Board 
remanded the case for a medical opinion, which specifically 
addressed the question of the etiology of her cervical spine 
disorder.  The VA examiner in June 1999 determined that since 
there was nothing in the record to indicate complaints and or 
findings consistent with a cervical spine injury, the 
cervical spine symptoms and signs must be considered separate 
from the lumbar spine findings and could not be linked to the 
service-related injury.  On the most recent examination in 
December 2000, the VA examiner specifically noted that there 
was no evidence to suggest that the low back discomfort was 
in any way related to the veteran's neck discomfort.  
Moreover the lumbar and cervical spine disorders were two 
independent entities with no connection in space or time.  
The medical opinions of record are unanimous that the 
veteran's current cervical spine disorder is unrelated to her 
active service or any incident therein.

With respect to the matter of whether the veteran's service-
connected disability aggravated her cervical spine, the Board 
notes that in 1997 the VA examiner could find no indication 
of conditions which had been aggravated as a result of 
service connected disability.  Also, the VA examiner in 
February 1999 commented that although if the lower back pain 
were severe enough it could produce pain as far up as the 
cervical spine, the cervical spine pathology in and of itself 
was sufficient to cause severe pain and therefore the lower 
back was not significantly aggravating the cervical spine.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran's service-connected low back disability 
aggravated her cervical spine disability.  Allen, 7 Vet. App. 
448-49. 

The veteran has submitted no competent evidence to support 
her claim of a causal relationship between her service-
connected low back disorder and the cervical spine 
disability, and a layman such as the veteran is not competent 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The medical opinions in the record, 
reported in September 1997, February 1999 and December 2000 
VA examinations, conclusively found no etiological 
relationship between the service-connected low back 
disability and subsequent development of a cervical spine 
disability.  Thus, the Board finds that there is no medical 
basis for holding that the veteran's claimed cervical spine 
disability and service-connected low back disability were 
etiologically or causally associated.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as it describes her current symptoms and beliefs that 
she has a cervical spine disability which is related to her 
service-connected low back disability.  However, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a holding that the veteran's claimed 
cervical spine disability is etiologically or causally 
associated with the low back disability.  The preponderance 
of the evidence is likewise against a grant of service 
connection for cervical spine disability under Allen.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  With respect to claims for increased rating, 
however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 40 percent 
evaluation for low back disability, which is currently 
evaluated under Diagnostic Codes 5292-5293.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 40 
percent evaluation is provided for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 percent evaluation is the maximum evaluation under this 
diagnostic code and requires evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Codes 5292 (for limitation 
of lumbar motion) and 5295 (for lumbosacral strain).  Thus, 
those codes provide no basis for increase in this case.  In 
addition to the 60 percent rating available for pronounced 
intervertebral disc syndrome, higher ratings are also 
possible for low back disability where there is unfavorable 
ankylosis of the lumbosacral spine, which would warrant a 50 
percent rating under Code 5289 or where there is complete 
bony fixation (ankylosis) of the spine at a favorable or 
unfavorable angle which would warrant 60 and 100 percent 
ratings, respectively, under Code 5286.

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  A 100 
percent evaluation is assigned for residuals of a fracture of 
a vertebra with cord involvement, bedridden, or requiring 
long leg braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. 4.71a, Diagnostic Code 5285.

The record, while showing that significant pathology of the 
veteran's lower spine is present, does not demonstrate the 
existence of manifestations representative of a pronounced 
intervertebral disc syndrome, such that a 60 percent rating 
is assignable under Diagnostic Code 5293.  Neurological 
evaluation in 1999 showed straight leg raising, supine and 
sitting produced lower back pain but no true sciatic 
distribution pain at any level on either side.  Other 
findings on examination have included objective evidence of 
persistent symptoms compatible with radiculopathy with 
complaints of severe low back pain with radiation to the 
buttocks and down both legs, with occasional paresthesia of 
the thighs as well as positive straight leg raise revealed by 
the December 2000 VA examination report.  Neurological 
evaluation revealed tenderness of the sciatic notch on the 
left and right side.

While there is evidence of neurologic symptomatology related 
to the veteran's service-connected low back disorder, the 
Board finds that taken as a whole, these symptoms indicate a 
disability picture that severe in degree, but not more.  
There is no evidence of demonstrable muscle spasm, absent 
ankle jerks or persistent pronounced symptoms due to the 
service-connected disability.  Furthermore, the veteran 
indicated relief from her symptoms with rest and medication 
indicating more than little intermittent relief of back pain.  
The veteran's overall level of disability shown does not more 
nearly approximate the pronounced manifestations required for 
a 60 percent rating under Code 5293.  38 C.F.R. § 4.7 (2000).  

In this case, the Board is aware that the veteran's low back 
disorder is productive of sciatic tenderness and lumbar pain.  
Moreover, pain has been demonstrated with range of motion 
testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  Medical records from recent years, including the 
latest VA examinations in 1999 and 2000, show some limitation 
of motion of the lumbar spine due to pain, but the reported 
degrees of range of motion reflect restriction which is no 
more than slight to moderate in degree.  The medical records 
since her claim for increase show the best range of motion 
was at the 1999 VA examination (70 degrees flexion and 50 
degrees extension with pain) and the worst range of motion 
was at the 1997 VA examination ( 40 degrees flexion and 30 
degrees extension).  A review of the evidence detailed above 
reveals that the veteran has been repeatedly diagnosed as 
suffering from lumbosacral strain, with several exacerbations 
within the past year.  The veteran low back disability has 
not been shown, during an exacerbation of symptoms, most 
recently in June 2000, to result in muscle atrophy, point 
tenderness or an abnormal gait.  The recent VA examinations 
failed to demonstrate the presence of weak musculature, 
fatigability or incoordination in the lumbar spine.  The 
evidence of record is negative for any objective showing of 
significant increased functional impairment due to those 
reports of pain other than that contemplated by the current 
rating.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

Under alternate diagnostic criteria, ankylosis of the spine 
at an unfavorable angle, or ankylosis of any type of the 
lumbar spine is not shown and ratings based on limitation of 
motion of the lumbar spine do not provide for an evaluation 
in excess 
of 40 percent.  Accordingly, these codes do not afford a 
basis for a rating increase beyond the currently assigned 40 
percent level.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289, 5292 (1998).  Moreover, the veteran's medical history 
does not include a vertebral fracture, and, as such, there is 
no basis for a higher evaluation under Diagnostic Code 5285.  
The Board would point out that the addition of 10 percent on 
the basis of demonstrable deformity of a vertebral body is 
only warranted in cases of vertebral fractures.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described her current symptoms and 
beliefs that her service-connected low back disorder is more 
disabling than currently rated.  However, the veteran is not 
competent to testify as to matters requiring medical 
expertise.  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  
The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for low 
back disability and that the benefit-of-the-doubt rule does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).  In the present case, the 
veteran's low back disorder is not shown to have required 
frequent hospitalization.  Moreover, she has not demonstrated 
that her low back disorder, in and of itself, is productive 
of marked interference with her employment.  In particular, 
as regards employability, the VA examiner in 1999 stated that 
she would be limited to sedentary work which would be further 
limited by difficulty with activities requiring use of the 
arms or sitting with the head bent for long periods of time 
such as secretarial or receptionist duties.  The VA examiner 
in 2000 noted that the veteran's lumbar pain impaired her 
functioning in the workplace to a moderate degree and that 
prolonged standing or sitting, resulting in moderate to 
severe low back pain, would impair her ability to work in any 
unrestricted work environment on a full-time basis.  The 
Board emphasizes, that there is nothing unusual for an 
individual with a back disability being unable to perform 
manual labor and that some interference with employment, is 
contemplated in the assigned evaluation for the lumbar spine.  
Thus, in the absence of evidence of such factors, the Board 
determines that the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Therefore, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased evaluation.


ORDER

Service connection for cervical spine disability as secondary 
to the service-connected low back disability is denied.

An increased rating for residuals of a low back disorder is 
denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


